Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.23BB

 

SIXTY-THIRD AMENDMENT

TO THE

CSG MaSTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

DISH NETWORK, L.L.C.

 

This SIXTY-THIRD AMENDMENT (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and DISH Network L.L.C., a
Colorado limited liability company (“Customer”).  Upon execution by both
parties, this Amendment shall be effective June 1, 2017 (“Effective Date”).  CSG
and Customer entered into a certain CSG Master Subscriber Management System
Agreement (Document #2301656) entered into effective as of January 1, 2010 (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement, as amended
hereby.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

CSG and Customer agree to the following as of the Effective Date of this
Amendment:

 

1.

Customer desires to use, and CSG agrees to provide to Customer, CSG’s Check
Verification Level Four (4) Service as a Recurring Service under the
Agreement.  Therefore, the following changes are hereby made to the Agreement:

 

 

a.

SCHEDULE A, “Services”, EXHBIT A-4(f), Check Verification is hereby deleted and
replaced with the following:

 

1.  Check Verification.  CSG’s Check Verification Service provides service in
routing transactions to and from the third party Check Verification
Provider.  Four levels of service are available:

 

Level 1:  Bank Routing and Account Number Verification

Routing numbers for financial institutions are maintained in the Check
Verification Provider database. If the routing number entered by the subscriber
is not valid, the verification request is declined. In addition, If the account
number does not match the known length or sequence for that routing number, the
payment is declined.    

 

Level 2:  Negative Account Verification

Level 2 Negative Account Verification utilizes a national negative file database
of check writer histories for verification requests. A subscriber’s check
verification request is declined if they have a record on the negative
database.  Level 2 Negative Account Verification includes Level 1 Verification
and the Transaction Fees are cumulative.    

 

Level 3:  Positive Account Verification

Level 3 Positive Account Verification includes Level 1 and Level 2 Check
Verification.  If the verification request clears Levels 1 and 2, it is verified
via Level 3 Verification which is a positive database comprised of data from
financial institutions and provided by the CVP.

 

Level 4: High Risk Verification

Level 4 High Risk Verification includes service for banks that are not part of
the National database; transactions not recognized can be verified through the
nation’s largest record of valid/invalid transactions.  Service Option 4
consists of Service Option 1, 2, and 3 and additional database for higher risk,
unrecognized transactions and is only utilized when a transaction is not
recognized in Level 1, 2, and 3.

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

2.  Intellectual Property.  Customer will not acquire any patent rights,
copyright interest, or other right, claim or interest in the computer programs,
forms, schedules, manuals or other proprietary items utilized or provided by CSG
in connection with the Check Verification service.

 

2.

Additionally, SCHEDULE F, “FEES”, CSG SERVICES, Subsection III. entitled
“Payment Procurement,” Subsection E.  entitled “Check Verification” of the
agreement is hereby deleted and replaced as follows:

 

E.  Check Verification (Note 3)

 

Description of Item/Unit of Measure

Frequency

Fee

1.  CSG Level 1 Check Verification Service Transaction Fee

(base service level) (per transaction) (Note 1)

*******

$******

 

2. CSG Level 2 Check Verification Service Transaction Fee

(optional) (per transaction) (Note 1)

*******

$******

 

3.  CSG Level 3 Check Verification Service Transaction Fee

(optional) (per transaction) (Note 1)

Level 3 Positive Account Verification includes Level 1 Check Verification and
Level 2 Check Verification Service and the Transaction Fees are cumulative.    

*******

$******

 

4. CSG Level 4 Check Verification Service Transaction Fee

up to 500,000 transactions per month (optional) (per transaction) (Note 1)

*******

$******

 

5. CSG Level 4 Check Verification Service Transaction Fee

greater than 500,000 transactions per month (optional) (per transaction) (Note
1)

*******

$******

 

6.   Setup and Implementation (Note 2)

*** ****

$*********

 

7.  Additional Consulting/Custom Development

*** *******

*****

 

Note 1: Level 2, Level 3 and Level 4 Check Verification Services are optional
and the related Transaction Fees are incremental to the Level 1 fees.  

Note 2: Setup and Implementation fees shall be set forth in that certain
Statement of Work, “Check Verification Level 4,” (CSG document no. 4118601).

Note 3: Upon implementation of CSG’s Check Verification Level 4 Service, CSG
shall provide and Customer is committed to use and pay for such Service through
the expiration of the Agreement (including any applicable Termination
Assistance) or the earlier termination of the Agreement or the Service in
accordance with Section 19. Termination.

 

3.

Customer and CSG agree the Fees applicable to Check Verification Level 4 shall
be applied to Customer’s Minimum Customer Purchase Obligation, which is defined
in the 61st Amendment to the Agreement, for the applicable contract year in
which they are invoiced unless otherwise provided in the Agreement or an
applicable SOW.

 

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

DISH NETWORK L.L.C.

 

CSG SYSTEMS, INC.

 

By: /s/ Rob Dravenstott

 

By:  /s/ Gregory L. Cannon

 

Name:  Rob Dravenstott

 

Name:  Gregory L. Cannon

 

Title:  Senior Vice President & CIO

 

Title:  SVP, Secretary & General Counsel

 

Date:  12/19/17

 

Date:  12/20/17

 